DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2022 has been entered.

 Response to Arguments
Applicant's arguments have been fully considered.
i.	Applicant argues the failure of cited prior art to teach a spherical conductive elastic material block is arranged in the enclosed chamber.
The argument is rendered moot in view of the updated search having produced the reference Kuniyasu et al. (2003/0102777).  Please see the grounds of rejection below, which will not be repeated, for brevity.
ii.	Applicant argues the failure of cited prior art to teach the first conductive elastic material block allowing a greater degree of deformity by the piezoelectric material layer.
The argument is rendered moot by Applicant’s deletion of the argued limitation from recited claim language.
iii.	Applicant argues the allowability of claims depending from those reciting the argued language.
The argument is rendered moot in view of maintained/updated rejection of the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

i.	Claims 8 – 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gozzini et al. (9613246; hereinafter Gozzini) and Kuniyasu et al. (2003/0102777; hereinafter Kuniyasu) in view of Suga et al. (6,451,875; hereinafter Suga; this combination of references hereinafter referred to as GKS).


Regarding claim 8, Gozzini discloses an ultrasonic sensor (col. 1, ll. 6 – 8), comprising
an ultrasonic module (Figures 2, 3B) wherein the ultrasonic module comprises: 
a piezoelectric material layer (Comprising 309b1; col. 5, ll. 54 – 56); 
a first electrode unit (Comprising 306b2; col. 5, ll. 56 – 60) on a side of the piezoelectric material layer (Comprising 309b); 
a second electrode unit (Comprising 310b3 of Figure 3B; 211, 212 of Figure 2) on a side of the piezoelectric material layer (Comprising 309b) distal to the first electrode unit (Comprising 306b), wherein the second electrode unit comprises 
a plurality of first sub-electrode layers (Comprising 212) at intervals (col. 8, ll. 49 – 51: equivalent interval corresponding to spacing by which “...array...” is established) along a direction parallel to an extending direction of the piezoelectric material layer (Left/right direction, relative to orientation of the figure, in which 212 extends, considered same direction in which 309B extends) and 
a plurality of first conductive material blocks (Comprising 211) at intervals along the direction parallel to the extending direction of the piezoelectric material layer (Direction of interval established with positioning of respective instances of 212, shared as one direction defining plane formed by 309B); 
the plurality of first conductive material blocks (Comprising 211) are between the plurality of first sub-electrode layers (Comprising 212) and the piezoelectric material layer (Comprising 309B); and 
each of the plurality of first sub-electrode layers (Comprising 212) corresponds to a corresponding one of the plurality of first conductive material blocks (Comprising 211; note 1:1 ratio therebetween), and 
the first conductive elastic material block (Comprising 211) is a spherical first conductive material block (col. 5, l. 65 – col. 6, l. 2: Electrical connectivity facilitated by “...balls...”4), the ultrasonic sensor further comprises: 
a first substrate (Comprising 201); and 
a second substrate (Comprising 215), aligned and assembled together with the first substrate (According to shown relative positioning of 215 with respect to 201); wherein 
the ultrasonic module is between the first substrate (Comprising 201) and the second substrate (Comprising 215), the first substrate (Comprising 201) is on a side of the first electrode unit (Comprising 206) distal to the second electrode unit (Comprising 310b of Figure 3B; 211, 212 of Figure 2), and the second substrate (Comprising 215) is on a side of the second electrode unit (Comprising 310b of Figure 3B; 211, 212 of Figure 2) distal to the first electrode unit (Comprising 306b), the ultrasonic sensor further comprises 
a plurality of supports arranged at intervals along the direction parallel to the extending direction of the piezoelectric material layer (col. 7, l. 66 – col. 8, l. 5: Respective ones among PZT/PVDF segments separated by corresponding gap 320) and between the second substrate (Comprising 215) and the piezoelectric material layer (Comprising 309b) and configured to support the second substrate (Comprising 215) and the piezoelectric material layer (Comprising 309b), so as to form at least one independent enclosed chamber filled with air together (Comprising 320) with the second substrate (Comprising 215) and the piezoelectric material layer (Comprising 309b).  
Gozzini does not explicitly disclose the sensor wherein the spherical first conductive material block is arranged in the enclosed chamber.  
In the same field of endeavor, Kuniyasu discloses a sensor [0002] wherein the spherical first conductive material block (Solder {Comprising 21 of Figure 1} established in alternative “...ball form...” [0069] of Figure 12A) is arranged in the enclosed chamber (Contained by volume formed between respective pairs of 13, 32).  The integrity of ultrasonic transducers’ electrical connectivity to wiring is preserved [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Gozzini to be modified wherein the spherical first conductive material block is arranged in the enclosed chamber, in view of the teaching of Kuniyasu, to preserve the integrity of ultrasonic transducers’ electrical connectivity to wiring.  
Solder is implemented to form electrical connectivity to a piezoelectric layer by both Gozzini (col. 5, l. 65 – col. 6, l. 2) and Kuniyasi [0014].
However, neither Gozzini nor Kuniyasi discloses that the aforementioned solder is elastic.
In the same field of endeavor, Suga discloses connectivity between a substrate circuit board and semiconductor element (col. 1, ll. 6 – 12) established with respective first (Comprising 2 of Figure 1) and second (Comprising 4) electrode sets across electroconductive particles (Comprising 8) formed with an elasticity that permits deformation (col. 5, ll. 25 – 29).  Suga’s selected range of elasticity values prevents damage (col. 9, ll. 16 – 19) and circuitry protrusion beyond the device face (col. 1, ll. 40 – 46).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Gozzini to be modified wherein first conductive elastic material blocks in view of the teaching of Suga to prevent damage and circuitry protrusions beyond the device face.

Regarding claim 9, GKS discloses the ultrasonic sensor of claim 8.  Gozzini discloses the sensor wherein the second electrode unit further comprises a plurality of second sub-electrode layers (Comprising 310b of Figure 3B) between the plurality of first conductive material blocks (Comprising 211 of Figure 2) and the piezoelectric material layer (Comprising 309b); and each of the plurality of first sub-electrode layers (Comprising 212) corresponds to a corresponding one of the plurality of second sub-electrode layers (Comprising 310b), and there are one first sub-electrode layer (Comprising 212), one spherical first conductive material block (Comprising 211) and one second sub-electrode layer (Comprising 310b) between two adjacent supports (Any among three middle segments of 309b underside – relative to orientation of the figure – surrounded by another two such segments).  
Gozzini does not explicitly disclose the sensor wherein the first conductive material blocks are elastic.
However, Suga discloses connectivity between a substrate circuit board and semiconductor element (col. 1, ll. 6 – 12) established with respective first (Comprising 2 of Figure 1) and second (Comprising 4) electrode sets across electroconductive particles (Comprising 8) formed with an elasticity that permits deformation (col. 5, ll. 25 – 29).  Suga’s selected range of elasticity values prevents damage (col. 9, ll. 16 – 19) and circuitry protrusion beyond the device face (col. 1, ll. 40 – 46).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Gozzini to be modified wherein the first conductive material blocks are elastic, in view of the teaching of Suga, to prevent damage and circuitry protrusions beyond the device face.

Regarding claim 10, GKS discloses the ultrasonic sensor of claim 9.  Gozzini discloses the sensor wherein the two adjacent supports form an independent enclosed chamber (col. 7, l. 66 – col. 8, l. 5: Pair of adjacent PZT/PVDF segments separated by corresponding gap 320 in Figure 3B) together with the second substrate (Comprising 215 of Figure 2) and the piezoelectric material layer (Comprising 309b).  

Regarding claim 11, GKS discloses the ultrasonic sensor of claim 10.  
Gozzini does not explicitly disclose the sensor wherein the plurality of supports are made of a non-conductive and non-elastic material, and a cross section of each of the plurality of supports has a circular shape or a square shape.  
In the same field of endeavor, Kuniyasi discloses a sensor [0002] wherein the plurality of supports are made of a non-conductive and non-elastic material ( [0041], [0043], [0046]5: Insulating resin), and a cross section of each of the plurality of supports has a circular shape or a square shape ([0083]: Convex).  The integrity of ultrasonic transducers’ electrical connectivity to wiring is preserved [0011].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Gozzini to be modified wherein the plurality of supports are made of a non-conductive and non-elastic material, and a cross section of each of the plurality of supports has a circular shape or a square shape, in view of the teaching of Kuniyasi, to preserve the integrity of ultrasonic transducers’ electrical connectivity to wiring.  

Regarding claim 12, GKS discloses the ultrasonic sensor of claim 8.  Gozzini discloses the sensor wherein each of the plurality of first sub- electrode layers (Comprising 212 of Figure 2) and the corresponding second sub-electrode layer (Comprising 310b of Figure 3B) together correspond to one sub-pixel of the ultrasonic sensor (col. 8, ll. 10 – 15).  

Regarding claim 13, GKS discloses the ultrasonic sensor of claim 8.  Gozzini discloses the sensor wherein the second substrate (Comprising 215 of Figure 2) is a driving substrate having a pixel driving circuit (Integrated circuit [col. 5, l. 65 – col. 6, l. 2] by which coupled pads/electrodes stimulate corresponding portions of piezoelectric material [col. 8, ll. 43 – 45] communicate the substrate as a stimulating signal source or path by which signals from such a source, are transmitted).  

Regarding claim 14, GKS discloses the ultrasonic sensor of claim 13.  Gozzini discloses the sensor wherein the first electrode unit (Comprising 306b of Figure 3B) is electrically coupled to the driving substrate (Comprising 215 of Figure 2) through a conductive connector (Comprising at least one of 213, 214) between the first electrode unit (Comprising 306B) and the second substrate (Comprising 215).  

Regarding claim 15, GKS discloses the ultrasonic sensor of claim 14.  Gozzini discloses the sensor wherein the conductive connector (Comprising at least one of 213, 214 of Figure 2) is made of a spherical conductive material (col. 6, ll. 2 – 7: Description as “...ball...” communicating spherical form).  
Gozzini does not expressly state the module being provided wherein the conductive connector is elastic.
However, Suga’s semiconductor element and substrate circuit board connectivity (col. 1, ll. 6 – 12) is established with spheres (Discussion of K-value [col. 9, ll. 16 – 19] in view reference to spherical geometry [col. 6, ll. 21 – 22]) formed with an elasticity that permits deformation (col. 5, ll. 25 – 29).  The selected range of elasticity for analogous conductive elastic material blocks prevents damage (col. 9, ll. 16 – 19) and circuitry protrusion beyond the device face (col. 1, ll. 40 – 46).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Gozzini to be modified wherein the conductive connector is elastic, in view of the teaching of Suga, to preserve connectivity among layers that does not damage components or protrude out of the device face.

Regarding claim 16, GKS discloses a display screen (Gozzini | Comprising 102 of Figures 1, 2), comprising: the ultrasonic sensor of claim 8 (See the rejection of claim 8).  Gozzini discloses the screen further comprising a display device (col. 4, ll. 23 – 28: Touch screen); wherein the display device (Comprising 102) is attached to the ultrasonic sensor (Comprising 209).  

Regarding claim 21, GKS discloses the ultrasonic sensor of claim 9.  
Gozzini does not make an outright statement of the sensor being provided wherein an orthographic projection of each of the plurality of first sub-electrode layers on the piezoelectric material layer and an orthographic projection of a corresponding one of the plurality of second sub-electrode layers on the piezoelectric material layer are overlapped with each other.  
However, Gozzini discloses visual alignment of analogous teachings of first (Comprising 212 of Figure 2) and second (Comprising 210) sub-electrode layers in one direction, as illustrated in the cross-section view.  
Gozzini’s reducing interference among piezoelectric elements with dedicated electrodes (col. 8, ll. 21 – 26) and “...dicing...” the piezoelectric material (col. 8, ll. 27 – 29) with which said dedicated electrodes (Figure 3C: 306c, 310c) are aligned, as a modification of Figure 2, still disposes solder balls (Comprising 211) and pads (Comprising 212) beneath corresponding electrodes (Comprising 210).  Alignment/overlapping of a pad with any other than its respective electrode risks producing the above indicated interference, by which segmenting (i.e. dicing) the piezoelectric material is intended to resolve.  This is interpreted as a strong suggestion that were an orthographic projection of 210 and 212 in Figure 2 of Gozzini not overlapping, as claimed, the device would not function as intended, or at least not reap benefits explicitly sought.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Gozzini strongly suggests a teaching of the sensor being provided wherein an orthographic projection of each of the plurality of first sub-electrode layers on the piezoelectric material layer and an orthographic projection of a corresponding one of the plurality of second sub-electrode layers on the piezoelectric material layer are overlapped with each other, as claimed, in view of the reasoning above.

ii.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over GKS, as applied to claim 16 above, and further in view of Shim et al. (2018/0224990; hereinafter Shim).

Regarding claim 17, GKS discloses the display screen of claim 16.  
GKS does not explicitly disclose the screen wherein the display device comprises a liquid crystal display panel or an Organic Light Emitting Diode (OLED) display panel.  
In the same field of endeavor, Shim discloses integrates a piezoelectric [0143] fingerprint sensor [0119] within a display forming images using any among a list of media including liquid crystal or OLED [0104].  Structure by which said integration is performed overcome prior art limitations impacting display proportions [0005].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the screen of Gozzini to be modified wherein the display device comprises a liquid crystal display panel or an Organic Light Emitting Diode (OLED) display panel, in view of the structural relationships taught by Shim to maintain favorable display proportions.

iii.	Claims 18, 19, 22, 23 are rejected under 35 USC 103 as unpatentable over GKS, as applied to claim 8 above, and further in view of Azuma et al. (6,604,433; hereinafter Azuma; this combination of references hereinafter referred to as GKSA).

Regarding claim 18, GKS discloses the ultrasonic sensor of claim 8.  
GKS fails to explicitly disclose the sensor wherein the first electrode unit comprises a plurality of third sub-electrode layers arranged at intervals along the direction parallel to the extension direction of the piezoelectric material layer and a plurality of second conductive elastic material blocks arranged at intervals along the direction parallel to the extension direction of the piezoelectric material layer; the plurality of second conductive elastic material blocks are between the plurality of third sub-electrode layers and the piezoelectric material layer; each of the third sub-electrode layers corresponds to a corresponding one of the plurality of second conductive elastic material blocks.  
In the same field of endeavor, Azuma discloses an ultrasonic transducer (col. 1, ll. 8 – 11) provided in one embodiment (Figure 2B) with an electroconductive elastic body (Comprising 16) formed on one side of the piezoelectric body (Comprising 11) to equalize transducer characteristics (col. 1, ll. 41 – 44).  An alternative configuration is provided (Figure 3) wherein said electroconductive elastic body (Comprising 26, 27) is duplicated, to instead be formed in correspondence with both electrode surfaces (Comprising 12, 13).  
Figure 2B of Azuma and Gozzini’s transducers (e.g. Figure 2; Figure 3C: 306c, 309c, 310c considered an analogous single transducer instance) are considered similar devices.  Thus, a modification of Gozzini in view of the alternative embodiment of Figure 3 of Azuma is considered the modification of a similar device with a known technique.  One having ordinary skill in the art could similarly discern the remaining circuitry duplicated on the other electrode surface of the transducer to establish positioning analogous to the manner claimed. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Gozzini to be modified wherein the first electrode unit comprises a plurality of third sub-electrode layers arranged at intervals along the direction parallel to the extension direction of the piezoelectric material layer and a plurality of second conductive elastic material blocks arranged at intervals along the direction parallel to the extension direction of the piezoelectric material layer; the plurality of second conductive elastic material blocks are between the plurality of third sub-electrode layers and the piezoelectric material layer; each of the third sub-electrode layers corresponds to a corresponding one of the plurality of second conductive elastic material blocks, as claimed, by virtue of such a modification amounting to the modifying a similar device with a known technique, in view of the reasoning above.

Claim 19 is rejected as reciting limitations comparable to those recited in claim 18.

Regarding claim 22, GKSA discloses the ultrasonic sensor of claim 18.  Gozzini discloses the sensor wherein the plurality of second conductive material blocks comprise a plurality of spherical second conductive material blocks (col. 5, l. 65 – col. 6, l. 2: “...ball...” shape of solder is analogously spherical6).  
Gozzini does not expressly state the sensor being provided wherein the plurality of second conductive material blocks are elastic. 
However, Suga’s semiconductor element and substrate circuit board connectivity (col. 1, ll. 6 – 12) is established with spheres (Discussion of K-value [col. 9, ll. 16 – 19] in view reference to spherical geometry [col. 6, ll. 21 – 22]) formed with an elasticity that permits deformation (col. 5, ll. 25 – 29).  The selected range of elasticity for analogous conductive elastic material blocks prevents damage (col. 9, ll. 16 – 19) and circuitry protrusion beyond the device face (col. 1, ll. 40 – 46).
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the sensor of Gozzini to be modified wherein the plurality of first conductive material blocks are elastic, in view of the teaching of Suga, to preserve connectivity among layers that does not damage components or protrude out of the device face.

Claim 23 is rejected as reciting limitations similar to those recited in claim 22.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AM/
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 309b of Figure 3B corresponding to 209 of Figure 2; col. 7, ll. 64 – 66.
        2 306b of Figure 3B corresponding to 206 of Figure 2.
        3 310b of Figure 3B corresponding to 209 of Figure 2.
        4 Language “...balls...” indicative of claimed spherical form factor.
        5 Bottommost among layers of single stack including 20, 22, 23 – between adjacent pairs of 21 – is unlabeled, but interpreted to correspond to 34 at circuit periphery, by virtue of the similar cross-hatching pattern.
        6 Per the rejection of claim 5, and modification in view of Azuma, said “...second...” conductive material blocks are those duplicated on second electrode surface of piezoelectric transducer.